SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c)AND (d)AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2 (Amendment No.) Intralinks Holdings, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 46118H104 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: þ Rule13d-1(b) o Rule13d-1(c) o Rule13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 11 Pages Exhibit Index: Page 10 13G CUSIP No.: 46118H104 Page 2 of11 Pages 1. Names of Reporting Persons. Altai Capital Management, L.P. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] Percent of Class Represented by Amount in Row (9) 5.5% Type of Reporting Person (See Instructions) IA, PN 13G CUSIP No.: 46118H104 Page 3 of11 Pages 1. Names of Reporting Persons. Altai Capital Management, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] Percent of Class Represented by Amount in Row (9) 5.5% Type of Reporting Person (See Instructions) HC, OO 13G CUSIP No.: 46118H104 Page4 of11 Pages 1. Names of Reporting Persons. Steven V. Tesoriere 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] Percent of Class Represented by Amount in Row (9) 5.5% Type of Reporting Person (See Instructions) HC, IN 13G CUSIP No.: 46118H104 Page5 of11 Pages 1. Names of Reporting Persons Rishi Bajaj 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] Percent of Class Represented by Amount in Row (9) 5.5% Type of Reporting Person (See Instructions) HC, IN 13G CUSIP No.: 46118H104 Page6 of11 Pages 1. Names of Reporting Persons. Toby E. Symonds 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] Percent of Class Represented by Amount in Row (9) 5.5% Type of Reporting Person (See Instructions) HC, IN Page 7 of 11 Pages Item1(a). Name of Issuer: Intralinks Holdings, Inc. (the “Issuer”) Item1(b). Address of Issuer’s Principal Executive Offices: 150 East 42nd Street, 8th Floor, New York, NY 10017 Item2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): (i) Altai Capital Management, L.P., a Delaware limited partnership registered as an investment adviser with the U.S. Securities and Exchange Commission(the “Investment Manager”), which serves as the investment manager of certain investment funds (the “Funds”) with respect to the Shares (as defined in Item 2(d) below) held in such Funds’ respective accounts; (ii) Altai Capital Management, LLC, a Delaware limited liability company (“IMGP”), which serves as the general partner of Investment Manager with respect to the Shares held in such Funds’ respective accounts; (iii) Mr. Steven V. Tesoriere, who serves as a managing principal of Investment Manager and a member of IMGP with respect to the Shares held in the Funds’ respective accounts; (iv) Mr. Rishi Bajaj, who serves as chief investment officer and managing principal of Investment Manager and member of IMGP with respect to the Shares held in the Funds’ respective accounts; and (v) Mr. Toby E. Symonds, who serves as president and managing principal of Investment Manager and member of IMGP with respect to the Shares held in the Funds’ respective accounts. This Statement relates to Shares (as defined herein) held for the account of Altai Capital Master Fund, Ltd., (“ACMF”) a Cayman Islands exempted company. Investment Manager serves as investment advisor to ACMF. Investment Manager, IMGP, Mr. Tesoriere, Mr. Bajaj and Mr. Symonds are hereinafter sometimes collectively referred to as the Reporting Persons. Each of Investment Manager, IMGP, Mr. Tesoriere, Mr. Bajaj and Mr. Symonds may be deemed to have voting and dispositive power over the Shares held for the account of ACMF. Item2(b). Address of Principal Business Office or, if none, Residence: 152 West 57th Street, 10th Floor New York, NY 10019 United States Item2(c). Citizenship: (i) Investment Manager is a Delaware limited partnership; (ii) IMGP is a Delaware limited liability company; (iii) Mr. Tesoriere is a citizen of the United States of America; (iv) Mr. Bajaj is a citizen of the United States of America; and (v) Mr. Symonds is a citizen of the United States of America. Item2(d). Title of Class of Securities: Common Stock, $0.001 par value per share (the “Shares”) Item2(e). CUSIP Number: 46118H104 Item3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: (e) [X] An investment adviser in accordance with § 240.13d-(b)(1)(ii)(E); (g) [X] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G). Page 8 of 11 Pages Item4. Ownership. Item4(a). Amount Beneficially Owned: As of December 31, 2012, each of the Reporting Persons may be deemed the beneficial owner of 3,030,058 Shares held for the account of ACMF. Item4(b). Percent of Class: As of December 31, 2012, each of the Reporting Persons may be deemed the beneficial owner of approximately 5.5% of Shares outstanding. (There were 55,139,372 Shares outstanding as of November 5, 2012, according to the Issuer’s quarterly report on Form 10-Q filed on November 8, 2012). Item4(c). Numberof Shares as to which the person has: Investment Manager, IMGP, Mr. Tesoriere, Mr. Bajaj and Mr. Symonds: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Item5. Ownership of Five Percent or Less of a Class. This Item 5 is not applicable. Item6. Ownership of More than Five Percent on Behalf of Another Person. See disclosure in Items 2 and 4 hereof.ACMF has the right to receive of the power to direct the receipt of dividends from, or the proceeds from the sale of, more than 5% of the Shares covered by this Statement that may be deemed to be beneficially owned by the Reporting Persons. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. See disclosure in Item 2 hereof. Item8. Identification and Classification of Members of the Group. This Item 8 is not applicable. Item9. Notice of Dissolution of Group. This Item 9 is not applicable. Item10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page9 of11 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 14, 2013 ALTAI CAPITAL MANAGEMENT, L.P. By: /s/Toby E. Symonds Name: Toby E. Symonds Title: Authorized Signatory ALTAI CAPITAL MANAGEMENT, LLC By: /s/Toby E. Symonds Name: Toby E. Symonds Title: Authorized Signatory /s/Steven V. Tesoriere Name: Steven V. Tesoriere /s/Rishi Bajaj Name: Rishi Bajaj /s/Toby E. Symonds Name: Toby E. Symonds Page10 of11 Pages EXHIBIT INDEX Exhibit No. Page No. A Joint Filing Agreement 11 Page11 of11 Pages EXHIBIT A JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the Common Stock of IntraLinks Holdings, Inc., and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filing.In evidence thereof, the undersigned hereby execute this Agreement. Date: February 14, 2013 ALTAI CAPITAL MANAGEMENT, L.P. By: /s/Toby E. Symonds Name: Toby E. Symonds Title: Authorized Signatory ALTAI CAPITAL MANAGEMENT, LLC By: /s/Toby E. Symonds Name: Toby E. Symonds Title: Authorized Signatory /s/Steven V. Tesoriere Name: Steven V. Tesoriere /s/Rishi Bajaj Name: Rishi Bajaj /s/Toby E. Symonds Name: Toby E. Symonds
